                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION


RENEE CHAVIS LOCKLEAR,                                    )
                                                          )
                         Plaintiff,                       )
                                                          )        JUDGMENT IN A CIVIL CASE
        v.                                                )
                                                          )        CASE NO. 7:19-CV-249-D
ANDREW M. SAUL, Commissioner of Social                    )
Security,                                                 )
                Defendant.                                )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $5,150.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice Act, 28
U.S.C. § 2412. In addition, Plaintiff shall be compensated for the filing fee of $400. 00 from the Treasury
Judgment Fund. If the award to Plaintiff is not subject to the Treasury Offset Program, payment will be
made by check payable to Plaintiff’s counsel, Charles F. Hall, IV and mailed to his office at 2200 Silas
Creek Parkway, Suite SA, Winston-Salem, NC 27103, in accordance with Plaintiff’s assignment to her
attorney of her right to payment of attorney's fees under the Equal Access to Justice Act.


This Judgment Filed and Entered on November 4, 2020, and Copies To:
Charles F. Hall IV                                        (via CM/ECF electronic notification)
Cassia W. Parson                                          (via CM/ECF electronic notification)
Christian M. Vainieri                                     (via CM/ECF electronic notification)




DATE:                                             PETER A. MOORE, JR., CLERK
November 4, 2020                                  (By) /s/ Nicole Sellers
                                                   Deputy Clerk




             Case 7:19-cv-00249-D Document 27 Filed 11/04/20 Page 1 of 1
